                  IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          CHARLOTTE DIVISION
                      CIVIL CASE NO: 3:19-CV-503-DCK

RHONDA BLANTON and HENRY BLANTON, )
on behalf of themselves and their minor   )
children, H.B., R.B., and J.B.            )
                                          )
                             Plaintiffs,  )
                                          )
               v                          )                ORDER
                                          )
CINEMARK USA, INC., and                   )
CINEMARK MOVIES 10,                       )
                                          )
                             Defendants.  )
_________________________________________ )

       THIS MATTER IS BEFORE THE COURT regarding scheduling concerns. The

parties have consented to Magistrate Judge jurisdiction pursuant to 28 U.S.C. § 636(c), and

immediate review is appropriate.

       This matter is currently scheduled for a hearing on July 17, 2020 to consider the “Joint

Petition For Approval Of Minor Settlement…” (Document No. 15).                  Reluctantly, the

undersigned must again postpone a hearing in this matter. Due to scheduling conflicts, and

ongoing concerns about the impact of the COVID-19 virus, the undersigned has decided to again

delay a hearing on the “Joint Petition….” The Court regrets any inconvenience this may cause

the parties and/or their counsel.

       The Court will again direct counsel and Ms. Isenhour to confer before the next hearing

date and file a joint motion or status report. See (Document Nos. 23 and 24). Counsel’s filing

should identify: (1) all persons whose attendance is necessary at a hearing regarding approval of

settlement; (2) who is available and planning to appear in person; (3) and who, if anyone,




          Case 3:19-cv-00503-DCK Document 25 Filed 07/01/20 Page 1 of 2
moves for leave to attend via telephone or video conference. In addition, counsel’s filing should

note the parties’ and Ms. Isenhour’s joint consent, or explain any areas of disagreement.

         IT IS, THEREFORE, ORDERED that counsel for the parties and Guardian Ad Litem

Penny Isenhour shall appear before the Court at 401 West Trade Street, Courtroom 1-1,

Charlotte, North Carolina at 2:00 p.m. on September 2, 2020 prepared to address the “Joint

Petition For Approval Of Minor Settlement…” (Document No. 15)

       IT IS FURTHER ORDERED that the parties shall make a filing regarding attendance

at the hearing, as directed herein, on or about August 21, 2020.

       SO ORDERED.




                                               Signed: June 30, 2020




         Case 3:19-cv-00503-DCK Document 25 Filed 07/01/20 Page 2 of 2
